‘ Case 1:98-cr-00038-JMS-MJD Document 142 Filed 10/22/19 Page 1 of 6 PagelD #: 1566

  
 

IN THE UNITED STATES DISTRICT COURT .
FOR THE SOUTHERN DISTRICT OF INDIANA

 

MARK A. WHITE, Oct. 16, 2019
MOVANT, 2M jag o 7 . a q
Gms -
Vv. Cs. No. 1:98-cr-0038—bOM-KPF
UNITED STATES OF AMERICA, MOTION REQUESTING RECALCULATION
OF SENTENCE PURSUANT TO THE FIRST
RESPONDENT. STEP ACT OF 2018 SEC. 404

 

 

COMES NOW, Mr. Mark A. White, per Indiana Public Defender, Ms.

 

Sara J. Varner, and respectfully submits this 18 USC $3582(c)(1)(B)

 

Motion requesting a "Recalculation" of my Dec. 10, 1999 sentence of

4801 months, pursuant to the First Step Act of 2018, Sec. 404 which

 

made the Fair Sentencing Act Retroactive at Sec. 2 and 3, to all

 

persons’ who committed, convicted and sentenced for a 21 USC $841 Crack
Cocaine offense. While crack cocaine is the "Covered Offense", Mr.
White's crack cocaine offense lacked a charged drug quantity within
his Count one Conspiracy, thus, his case involves an "Undetermined"
drug quantity, a relevant conduct drug quantity (at sentencing) of
crack cocaine and cocaine powder (in a single conspiracy count) and

a resulting sentence of 480 months. Mr. White argues that his sent-

ence should be reduced to time served, and granted immediate release

 

 

 

1 Mr. White initially had a life sentence which was reduced to 480 months .
‘ Case 1:98-cr-00038-JMS-MJD Document 142 Filed 10/22/19 Page 2 of 6 PagelD #: 1567

due to the sentence Mr. White would have received had the Fair
Sentencing Act been in existence at the time of the §841 offense,
i-@€. a Concurrent Sentence of 235 months, (A sentence just shy of

20 years) See presentation infra at pg. 5.

 

Brief History

On Sept. 4, 1999 Mr. White was convicted for the crimes of
Conspiracy to possess with intent to distribute a controlled sub-
stance in violation of 21 USC $841(a)(1) and 21 USC §846, (Count one)
and Count two - four money laundering. This conviction manifested

by a finding of guilt by a jury in the Southern District of Indiana.

Subsequent to this 1999 conviction, Mr. White, on Dec. 10, 1999
received a life sentence that was reduced to 480 months, a fine of
59,000.00, restitution of 25,000.00 and a supervised release of 5
years. Mr. White forthwith appealed to the 7th Circuit?, and a writ
of certiorari was denied (date unavailable) A timely §2255 was
filed, and on March 6, 2009 the Southern District of Indiana denied

relief. (Cs. No. 1:08-cv-30-LUM—DML).

Now, Mr. White resepctfully submits this 18 USC §$3582(c)(1)(B)
motion seeking a Recalculation of sentence pursuant to the 2018

First Step Act, sec. 404, and the 2010 Fair Sentencing Act, Sec. 2 & 3.

 

“ There was an original sentencing and first appeal with a remand, a resentencing
took place in light of U.S. v. Thompson, 286 F3d 950(7th Cir. 2002) because the

- court said: In Thompson 286 F3d @955, we affirmed White's conviction but remanded
for resentencing. We held that the District Court's factual findings did not
sufficiently support the murder cross-reference enhancement because the record did
not reveal that White could reasonably foresee that Willis could be killed with
malice aforethought in furtherance of the conspiracy. White 406 F3d @830

 

 
‘ Case’ 1:98-cr-00038-JMS-MJD Document 142 Filed 10/22/19 Page 3 of 6 PagelD #: 1568

18 USC §$3582(c)(1)(B)

 

Mr. White addresses this authoritative vehicle because some
Courts have questioned whether it is the correct vehicle for seek-
ing relief pursuant to the First Step Act, sec. 404, more specifi-

cally, -.whether relief shouldbe provided in a "Plenary Sentencing?

or by "recalculation" of the sentence. The District Court's in the
7th Circuit province has continuously found that "Recalculation" of

the sentence is most appropriate.

In U.S. v. Glore, 2019 US Dist. LEXIS 67521 (ED Wis), a case
where the movant was attempting to have a full resentencing, not
just a recalculation on the cocaine base, but on every part of the
sentence. A discussion about the effects on the decision and analysis
in Dillon v. US, 560 US 817 (2010) was conducted resulting in the
Court finding two important points that is relevant to resentencing

pursuant to The First Step Act:

1) Citing U.S. v. Delaney, 2019 US Dist LEXIS 28792 (WD Vir.)
( Modifications of sentence under the First Step Act are
goverened by 18 USC §3582(c)(1)(B)) with U.S. v- Copple,
2019 US Dist LEXIS 20130 (SD I1l.)(Rejecting the suggestion
that the "proper vehicle" to implement Sec.404 was a motion
under 3582(c)(2), and expressing the belief that the "Better"
vehicle to impose a reduced term of imprisonment is 3582
(c)(1)(B)), and

2) The Court found that the First Step Act did not expressly
provide for plenary resentencing or reconsideration of prior

 

#Plenary: full, complete, entire
‘ Case’ 1:98-cr-00038-JMS-MJD Document 142 Filed 10/22/19 Page 4 of 6 PagelD #: 1569

sentencing decisions, the First Step Act Simply permits a
court to reimpose a reduced sentence as if the Fair Sentenc-
ing Act's increased cocaine base requirements were in effect
at the time the covered offense4was committed. )

With that being said, let's review the subject matter of interest.

Mr. White was charged and found guilty of a 21 USC §841(a)(1)
and §846 offense involving an "undetermined" qualtity of a controlled
substance. During the sentencing, the sentencing court determined
that Mr. White was responsible for "5 or 6" kilograms of crack co-
caine and attributed 550 kilograms of cocaine (Sentencing pg. 28)9
Mr. White was not charged with 2 seperate drug counts, all drugs
(Crack and Powder Cocaine) came from count one. (count 2-4 was money

laundering)

The "5 or 6" Kilograms would be a BOL of 2.8g - 8.4K and as

 

a First time, non-violent offender that would amount to offense level
34, CH I for a sentence of 151-188. Under Sec. 2 of the Fair Sentencing
Act via Sec. 404 of The First Step Act, the low end of that guide-

line would be applicable, i.e. 151 months.

The 550 Kilograms of cocaine however, would carry a BOL of 38,

 

4 Sec. 404 of the First Step Act (404(a)) defines "covered offense" as a
violation of a Federal Criminal Statute, the statutory penalties for which was
modifide by sec. 2 or 3 of the fair Sentencing Act of 2010...that was committed
before Aug. 3, 2010.

5 Significantly, the 550 kilograms of powder cocaine was the quantity to the con-

spiracy as a whole rather than White's individual conduct reasonably forseeable
to him pursuant to §1B1.3(a)(1) pursuant to US v.Davison, 761 F3d 683(7th Cir. 2014)

to attributed the whole 550 kilograms of powder to White's base offense level
and individual drug quantity, would thus be erroneous, in and of itself. Davison
Id, @686 (reversing district court's finding that defendant was responsible “for
16.9 Kilograms of crack" in the context of a 3582(c)(2) proceeding because the
district court failed to make the appropriate finding of fact concerning

what drug quantities were "reasonably forseeable" to defendant. )
' Case 1:98-cr-00038-JMS-MJD Document 142 Filed 10/22/19 Page 5 of 6 PagelD #: 1570

for an offense of 38, CH I of 235-293 months. The Low End for a

First time , Non-violent Offender would be 235 months.

These two drug quantities (which was not charged, but deter-
mined as Relevant Conduct at Sentencing) was acquired by review of
Count one, thus, the sentence of 480 months was manifested by the

concurrent sentence doctrine. It therefore, goes to reason that

 

such concurrent sentencing would still be applicable, esp. since
404 of the First Step Act only authorizes a "recalculation" of the

sentence. ©

This situation amounts to a conundrum, i.e. a question or pro-
blem having a conjectural answer, meaning, the result will amount
to an inference from defective or presumptive evidence. The pro-
blem of course, was the failure to charge a drug quantity. To
correct this problem, and provide Mr. White with relief of time served
and release is to follow the "concurrent sentence" doctrine which
requires a person to be sentenced on both sentences at the same time,
as one sentence, with the larger sentence controlling. In this case,
the 235 months would control the 151 months sentence for a single
sentence of 235 months. 235 months is just shy of 20 years. Mr.
White has already served approximately 22 years, and has therefore
served the legal amount required for a situation where there was no

@rug amount charged nor found by the jury beyond a reasonable doubt.

 

6 The District Court could go below the new mandatory minimum with a recalculation
because there was no drug guantity charged, thus, no mandatory minimum manifested.
’ Case 1:98-cr-00038-JMS-MJD Document 142 Filed 10/22/19 Page 6 of 6 PagelD #: 1571

See Edwards v. U.S., 2019 US Dist LEXIS 146571 (ND Ill). The
Edwards case is the identical situation as Mr. White, i.e. no
drug guantity charged nor found by a jury, also multiple drug types
in the conspiracy count. The Edward Court hela:

"If a defendant is not charged with a statutorily

specified weight of controlled substance, then

the maximum statutory penalty is no more than 20

years. / Those same penalty structures apply to a

conspiracy offense."
In closing, and just like Edwards, Mr. White has served over 20
years, and has used his time wisely with continuous Educational
studies, e.g. College, Spanish, Psychology, Media and Liberal studies,
Criminology, Relationship Building, Computer applications, VT Build-
ing Trades, Creative Writing, recieved my GED, and has learned much
from his mistakes. Mr. White is eligible for a reduced sentence

pursuant to the First Step Act, and he is a low level risk at reci-

divism.

WHEREFORE, Mr. White requests this Honorable District Court

to reduce his sentence to time served and immediate release.

Respectfully,

Ah Mhid

Mark A. White

 

7 The jury did not find beyond a reasonable doubt that Edwards was accountable
for 1.5 kilograms of crack cocaine, let alone any amount of crack cocaine.
Because no such amount was specified in the jury verdict the court cannot hold
Edwards to a higher statutory penalty. The 7th Cir. agrees, as it held pre-
viously in this case, that in light of Apprendi, the sentencing court committed
error by not telling the jury to determine the kind and quantity of drugs.
